DREW, Chief Justice.
The sole question presented by the peti-‘ tion for certiorari in this case is whether the lower court erred in denying plaintiffs’ motion for. a summary final decree. ' To have granted the motion for summary final decree would have resulted in a judicial' determination that the zoning ordinances of the City of Homestead were invalid and unenforceable.
The burden of making error clearly appear is upon the petitioners. They have failed to carry this burden by virtue of which the petition for certiorari is denied.
This denial of the petition for cer-tiorari shall not be construed as passing'upon any of the issues in the litigation and decides only that no error has been made to appear on the basis of which the order sought to be reviewed could be disturbed. Compare State Road Department v. Lewis, Fla., 79 So.2d 699, text 700.
TERRELL, ROBERTS and BUFORD, JJ., concur.